Citation Nr: 1624666	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for insomnia.
 
2.  Entitlement to a higher initial rating for a left foot ligamentous injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1990 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

In April 2013, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In October 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  A disability involving insomnia is not shown.

2.  During the appeal period, the service-connected left foot disability has not resulted in more than moderate impairment.




CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for insomnia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a left foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in July 2010.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  

The Veteran was afforded VA examinations most recently, in July 2015 and December 2015 (pursuant to the October 2014 Board Remand).  See Stegall, 11 Vet. App. 268.  The opinions, as a whole, considered all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationale for the opinions stated.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the July and December 2015 VA examinations are adequate with regard to the appeal of service connection for insomnia and an initial higher rating for left foot ligamentous injury.  Additionally, additional records of podiatry treatment from Dr. P. were obtained.

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has had ongoing symptoms of insomnia beginning in service.  A September 2008 service treatment record (STR) shows that the Veteran slept five to six hours nightly and exercised regularly three to five times a week.  He did not use caffeine.  A December 2008 STR shows that a review of the Veteran's psychological symptoms revealed no sleep disturbances.  The Veteran underwent a sleep study in service in March 2010.  Results revealed alpha intrusion with over five spontaneous arousals per hour as could be seen in chronic fatigue or chronic pain conditions; mild period leg movements of sleep more prominent in the second half of the study, the majority not associated with arousals; and primary snoring without sleep apnea and adequate oxygenation.  The Veteran was recommended to consider medication such as Trazodone to treat spontaneous arousals if clinically indicated.

Post-service treatment records are unremarkable for a diagnosis of, or treatment, any insomnia disorder.  

The Veteran underwent an August 2010 VA psychiatric examination, and the examiner declined to diagnose insomnia; however, the examiner did not provide an explanation for why insomnia was not clinically present.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion lies in its explanation).

Accordingly, pursuant to the October 2014 Board remand, the Veteran underwent another VA examination in July 2015.  The examiner noted that the Veteran reported ongoing problems with falling asleep for over 10 years.  It generally took him about one to two hours before he could fall asleep.  He usually could stay asleep once he fell asleep.  Although he felt tired in the morning, he was able to function.  Upon review of the Veteran's claims file and interview of the Veteran, the examiner found that the Veteran did not meet the DSM-V or DSM-IV criteria for a clinical diagnosis of insomnia.  The examiner reasoned that the Veteran was examined five years ago and was found to not meet the criteria for insomnia.  He continued to point out that the Veteran has not had treatment for any mental disorder, including a sleep disorder, and has not been prescribed any medication for a sleep disorder since the previous August 2010 VA examination.  He further stated that the Veteran had been continuously employed since retirement from the military and did not complain of difficulty in his occupational or social activities as a result of his sleep pattern.  When asked if he had anything to add at the end of the examination, the Veteran stated, "I think that the reason that I have trouble sleeping is that I worked shift work during the military, mid-shift and swing-shift, and the guys in the dorm were noisy, and I think that is the big contributor.  My body got used to varying hours and as a crew chief, having to go to different countries and having to get the job done, no matter the number of hours."

The threshold requirement here (as in any claim seeking service connection) is that there must be competent and credible evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is being sought, i.e., a diagnosed insomnia disorder.  See 38 U.S.C.A. § 1131.

Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").

Here, though, the record simply does not include any such evidence.  Notably, the treatment records associated with the file do not show any diagnosis or treatment for an insomnia disorder.  The Veteran's contention that he has trouble sleeping as a result of shift work in service during the first ten years and has had ongoing difficulties falling into sleep since that time does not support a finding that he has had persistent or recurrent symptoms of an insomnia disorder ever since.  Accordingly, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  For this reason, the preponderance of the evidence is against this claim for service connection for insomnia.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is inapplicable.

III.  Higher Initial Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Although the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the valuation of the same manifestation under different diagnoses, is to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's left foot disability has been rated as 10 percent disabling, effective July 1, 2010, under Diagnostic Code 5284. Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot disabilities are rated as 20 percent disabling.  Id.  A 30 percent rating is assigned for severe foot disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In so doing, the Board is mindful that the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis of the subastragalar or tarsal joint, in good weight bearing position; or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating); or where there is inward bowing of the tendo Achilles, pain on manipulation and use; or where the great toe is dorsiflexed, some limitation of dorsiflexion of the ankle, definite tenderness under metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276-78.

On VA examination in August 2010, the Veteran reported he was currently being treated with a cortisone injection in his foot four the past four months with good relief of pain for one month.  However, he stated that it did not help anymore.  His current complaints were pain when walking, running, or jogging.  He described it as an intense, shooting pain.  He would then have to walk gingerly and slowly and wait for it to stop.  He described having basic, mild pain three to four days a week that would last for hours.  He reported random flare-ups ups of sharp pains two to three times a month that were severe and lasted for seconds.  He stated that it would nag and lock up, which lasted for five to 20 minutes afterwards.  He denied any weakness or fatigability.  He previously tried orthotics, braces, and stretching material but nothing helped.  He denied the use of assistive walking devices.  The Veteran reported that he had been told that there was not much that could be done anymore and he was not recommended for surgery or fusion of his left foot.  Examination of the left food revealed abnormal findings of tenderness to palpation of his dorsal distal metatarsals centrally.  He also had a bulge area on the top of his foot.  There was no evidence of foot or toe deformities or flatfoot.

On VA examination in July 2011, the Veteran reported symptoms of pain (while standing, while walking, at rest), swelling (while standing, while walking, at rest), stiffness (while standing, while walking, at rest), and fatigability (while standing, while walking).  Upon examination, there was no objective evidence of swelling, instability, or abnormal weight bearing.  There was objective evidence of painful motion in the MTP joints and tenderness in the MTP joints, dorsum, and second and third left metatarsal bases.  The Veteran's left foot condition impacted his occupational activities by decreased mobility, problems with lifting and carrying, and pain.  He had an antalgic gait with hard-soled shoe, status post surgery one week previous when he had screws removed.  The Veteran reported being employed at Target and working part-time 20-25 hours a week.  He reported one week lost from work in the last 12-month period for foot surgery in July 2011.

On VA examination in January 2012, the Veteran reported having additional surgery to his foot last year.  He also reported the use of crutches, but that he rarely used them at home.  The examiner noted that the Veteran's foot condition did not impact his ability to work.  A 1996 diagnosis of metatarsalgia was also noted.

In July 2015, the Veteran submitted private treatment records reflecting complaints of and treatment for left foot pain, in the years 2005 through 2006, as a result of his in service lis franc injury.  At times, he complained of pain in the area of arthritis and he reported using a brace, which reduced his pain.  These treatment records also documented assessments that included pronation and bilateral plantar fasciitis.  A September 2005 treatment record shows that the Veteran reported some numbness in the foot and sharp pain when active.

Pursuant to the October 2014 Board remand, the Veteran was afforded another VA examination in December 2015.  He reported ongoing pain on the dorsum of the foot.  It was described as dull and at times sharp and constant.  He further reported that occasionally, he would feel his foot lock up about four to six times a day with pins and needles on the dorsum of the foot.  He reported a sharp and dull pain on the dorsum of the foot with occasional locking up of the foot with paresthesias.  He did not report that flare-ups impacted the function of his foot.  He reported not being able to run a lot or play with his child.  The examiner indicated the severity of the Veteran's left foot condition as mild.  His foot condition did not chronically compromise weight bearing and did not require arch supports, custom orthotic inserts or shoe modifications.  Residuals of the Veteran's left foot surgeries to date were noted as foot pain, numbness, and locking up.  He was not examined during a flare up or after repeated use over a period of time.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare ups or repeated use over a period of time.  Because the examiner was not present during a flare up or after repeated use over a period of time, it was impossible to determine whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups or after repeated use over a period of time.  The Veteran had decreased sensation on the dorsum from the 3rd toe medially.  He had a positive tinel's on the superficial peroneal nerve at the ankle.  There was a scar observed, but it was not painful or unstable and did not total an area equal to or greater than 39 square cm (6 square inches).  Diagnostic testing revealed degenerative arthritis of the left foot.  When asked to describe the functional impact of the Veteran's left foot condition, the examiner stated that he would have difficulties with running or jumping.

Based on this evidence, the Board finds the assignment of a rating higher than the currently assigned 10 percent initial rating is not warranted throughout the appeal period.  The Veteran has consistently reported pain, tenderness, and some swelling.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1   (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

That notwithstanding, the Court has also determined that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  To the extent that the Veteran has reported pain in his left foot, his statements are deemed credible and probative; however, a rating higher than the current 10 percent evaluation is not warranted as the overall evidence does not reflect moderately severe disability to warrant a 20 percent rating under Diagnostic Code 5284.  The objective medical evidence of record finds that the Veteran's left foot problems have not impeded in any way his ability to function in daily activities, or his ability to work.  It must be kept in mind that the disability rating schedule contemplates the effects that disability has on a veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).

The Veteran's statements, which are considered competent, credible and probative, have been considered and warrant no more than a 10 percent disability evaluation based on moderate disability.  In addition to reporting pain when walking, running, or jogging for periods of time, he reported on examination in 2010 that the condition flares up as sharp and severe pains occurring two to three times a month that lasted for seconds.  He stated that it would also nag and lock up, which lasted for five to 20 minutes afterwards.  On examination in 2015, the Veteran did not report that flare-ups impacted the function of his foot.  Because he was not examined during a flare up or after repeated use over a period of time, the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare ups or repeated use over a period of time.  As the examiner was not present during a flare up or after repeated use over a period of time, it was impossible to determine whether or not pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups or after repeated use over a period of time.  Nevertheless, the effects of flare-ups, which the Veteran has reported to occur at least two to three times a month, requiring rest for several minutes, are contemplated by the 10 percent evaluation.  The evidence as a whole, however, does not show that the Veteran's disability is at least moderately severe in nature.  Accordingly, the Board concludes that the evidence reflects no more than moderate impairment in the Veteran's left foot due to his service-connected left foot disorder.  Indeed, the December 2015 VA examiner described the severity of the Veteran's left foot condition as no more than mild.  Thus, the Board finds that he does not meet or nearly approximate the criteria for an initial rating in excess of 10 percent under DC 5284.  

The Board further finds that a rating in excess of 10 percent is not warranted under any other applicable provision of the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The record contains no diagnosis of pes planus, weak foot, claw foot, hammer toe, hallux valgus, or hallux rigidus.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5278, 5280-5282.  The Board has also considered the rating criteria under DC 5279 (metatarsalgia, anterior (Morton's disease)) upon noting a 1996 diagnosis of metatarsalgia as reflected in the January 2012 VA examination report; however, the maximum disability rating allowed for bilateral metatarsalgia under DC 5276 is 10 percent.  Therefore, an increased rating for the Veteran's left foot disability is not warranted under this diagnostic code.  

As the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's left foot ligamentous injury, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111   (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran's left foot disability, which is manifested by tenderness, pain, swelling, and numbness is contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Specifically, the Veteran did not manifest the symptomatology that warrants a schedular rating in excess of 10 percent, such as the 20 or 40 percent rating reserved under DC 5284.  The evidence does not indicate moderately severe impairment.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115.  

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still not be warranted.  The evidence does not suggest, and the Veteran did not contend, that his foot disorder causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1).  Rather, the evidence demonstrates no functional impairment, and no hospitalization for this particular disorder.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's left foot disorder.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

Moreover, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case the Veteran has not argued and the record does not otherwise reflect that service-connected disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of left foot ligamentous injury and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321(b) (1) is not warranted.


ORDER

Entitlement to service connection for insomnia is denied.

An initial rating in excess of 10 percent for the left foot disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


